Citation Nr: 1211990	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Appellant served for a six-month period of active duty or active duty for training (ACDUTRA) with the New York Army National Guard from August 1962 to February 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision rendered by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims for service connection.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Board remanded this case in December 2010 and again in September 2011.  The case has now been return for appellate consideration.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The appellant did not incur bilateral hearing loss during ACDUTRA from August 1962 to February 1963 and his current bilateral hearing loss is not shown to be related to any incidence of his ACDUTRA. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant was provided with pre-adjudication VCAA notice by letter, dated in January 2006.  He was notified of the evidence needed to substantiate claims of service connection based on active duty, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the appellant was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  Also, the appellant was provided with notice pursuant to the holding in Dingess, Id., in a March 2006 RO letter.  

In the September 2011 Board remand it was noted that VA had not provided the appellant with notice of what evidence and information needed to be provided before service connection can be established for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  Upon remand, the appellant was to be informed of the provisions of the law/regulations applying to service connection for disabilities claimed as due to ACDUTRA or INACDUTRA as a member of the Army National Guard.  This was done by RO letter later in September 2011.  An all this was prior to the most recent Supplemental Statement of the Case (SSOC) in November 2011.  

An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication).  

Moreover, as the claim for service connection for bilateral hearing loss is denied, no disability rating and effective date will be assigned as a matter of law.  Therefore, there can be no possibility of any prejudice to the appellant with respect to any defect in the VCAA notice required under Dingess, at 19 Vet. App. 473.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

The Board remanded the case in December 2010 to obtain the appellant's service personnel records and to attempt to ascertain his periods of active duty, ACUTRA, and INACDUTRA.  His service personnel records are now on file and show, in part, that he was awarded a Marksman medal, and that during his ACDUTRA he had a military occupational specialty (MOS) of cannoneer.  They also confirm his ACDUTRA from August 1962 to February 1963, after being called up from the New York Army National Guard by the Secretary of the Army.  

The December 2010 Board remand also requested that the appellant and his representative be contacted to identify any private healthcare providers who had treated him for claimed hearing loss and tinnitus and to provide the necessary authorization form to obtain such records, to include authorization for VA to contact Beltone to ascertain whether the examinations performed in 1997 and 1999 were conducted by a state-licensed audiologist and whether the controlled speech discrimination test complied with the Maryland CNC requirements.  The appropriate letter was sent later in December 2010.  

The appellant was also to provide information as to treatment by the Wilson Hospital, Dr. K., and Beltone, and each source was contacted.  In January 2011 the Medical Records Coordinator of Tier E.N.T. Associates, P.C. reported that a review of records revealed that the appellant was seen by Dr. K. in 2007.  He was seen only once in the office of Tier E.N.T. Associates and that was in 1998.  As of January 2011 the appellant's records had been purged.  

Beltone enclosed copies of the audiograms done in 1997 and 1999 containing additional information (not included in the copies of the audiograms which were on file at the time of the 2010 Board remand) as to the appellant's discrimination ability but did not indicate whether the Maryland CNC test was used or whether the testing was done by a state-licensed audiologist.  Records of the appellant's hospitalization at the Wilson Memorial Regional Medical Center in October 2006 were obtained.  

Also in compliance with the December 2010 Board remand, the appellant was afforded a VA examination in January 2011.  See 38 U.S.C.A. § 5103A(d)(2) (West 2010); 38 C.F.R. § .159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Subsequently, a September 2011 Board remand noted that in compliance with the Board's 2010 remand, the Appeals Management Center (AMC) associated the appellant's available service personnel records with claims file on February 1, 2011.  The 2011 Board remand also noted that in compliance with 2010 remand the AMC asked the appellant to identify private healthcare providers and to sign authorization for release of records but it had not been determined from Beltone whether the examinations performed in 1997 and 1999 were conducted by a state-licensed audiologist and whether the controlled speech discrimination tests complied with the Maryland CNC requirements.  This information was to be obtained by sending the appellant an authorization for release of such information for him to sign and return.  This was done by an AMC letter in September 2011.  However, the appellant never signed and returned the necessary release forms.  

The 2011 Board remand also noted that, contrary to his representative's September 2011 assertions, the Board found that it was clear from the history reiterated in the examination report that the July 2011 VA examiner reviewed the claims file, to include the private and VA medical records associated with it.  See 38 U.S.C.A. § 5103A(d)(2) (West 2010); 38 C.F.R. § .159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The September 2011 Board remand also requested that all outstanding records of evaluation and/or treatment of the appellant from the Albany and Syracuse, New York VA Medical Centers (VAMCs) and the Binghamton, New York VA outpatient clinic, since October 5, 2004, be obtained.  This also has been done.  

With respect to the claim for service connection for bilateral hearing loss, the reports of the VA examinations in January and July 2011 are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2011).  An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

Also, the adequacy of the examinations and medical opinions obtained has not been challenged with respect to the claim for service connection for bilateral hearing loss.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

And all this was in substantial compliance with the Board remands in 2010 and 2011.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The appellant served in the New York Army National Guard.  A July 1962 letter from the Department of the Army shows that the appellant was called up for ACDUTRA for a period of six months by the Secretary of the Army.  He served on ACDUTRA from August 1962 to February 1963.  His service personnel records show that during a part of this time he was assigned to a Howitzer battery and that in February 1963 his principal duty was as a cannoner.  

On examination in June 1962 audiometric testing was not performed but the appellant's hearing of the whispered voice was 15/15 in each ear.  In an adjunct medical history questionnaire he reported not having or having had ear, nose or throat trouble.  

A report of a purported examination in August 1962 is blank and notes only that the appellant was qualified for service.  

A January 1963 report of an examination for release from ACDUTRA noted that the appellant had scarring of the right tympanic membrane.  Audiometric testing revealed that his threshold levels, in decibels, at the noted frequencies were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
Not Tested
0 (5) 

(Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966, were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.)  

In an adjunct medical history questionnaire the appellant reported not having or having had ear, nose or throat trouble. 

In the appellant's original claim for service connection, received in January 2006, he reported having been "treated" by "Bell Tone" on August 17, 1999, for hearing loss and tinnitus. 

In VA Form 21-4138, Statement in Support of Claim, in February 2006 the appellant state that he felt that his military occupation as an artilleryman precipitated his premature hearing loss which now necessitated his use of hearing aids.  His chronic ear infections inhibited his use of hearing aids.  He submitted copies of audiograms by Beltone in August 1997 and July 1999 which are in graphical form.  

The August 1997 "Beltone Audiogram" reflects that audiometric testing revealed that the appellant's threshold levels, in decibels, at the noted frequencies were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
90
100
100
LEFT
20
55
75
80
75

Information in conjunction with that examination reflects that the appellant reported sometimes noticing a ringing or other unusual noise in his ears.  It was also reported that in 1965 he had had both ears lanced for an ear infection.  

Information subsequently received from Beltone indicates that the 1997 testing revealed that the appellant's pure tone average (apparently at the three frequencies of 500, 1000, and 2000 Hertz was 40 decibels in the right ear and 33 decibels in the left ear, with speech reception thresholds of 20 decibels in the right ear and 30 decibels in the left ear.  Discrimination ability was 80 percent in each ear (although the type of testing conducted for discrimination ability was not reported).  

The July 1999 "Beltone Audiogram" reflects that audiometric testing revealed that the appellant's threshold levels, in decibels, at the noted frequencies were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
70
85
90
100
LEFT
25
60
65
85
80

Information subsequently received from Beltone indicates that the 1999 testing revealed that the appellant's pure tone average (apparently at the three frequencies of 500, 1000, and 2000 Hertz was 55 decibels in the right ear and 50 decibels in the left ear, with speech reception thresholds of 30 decibels in the right ear and 40 decibels in the left ear.  Discrimination ability in each ear was not reported.  

In September 2006 the appellant submitted records from a Dr. K. of 1997 and 1998.  These reflect that in September 1997 the appellant had a bilateral ear infection of two weeks duration for which he had gone to an emergency room for debridement and possibly received antibiotics.  There was a notation that "Rt ear operated?" in either 1970 or 1972.  He had had repeated ear infections since childhood.  He had tinnitus.  He had a positive history of noise exposure during six years of service.  In October 1997 it was reported that he had six years of in field artillery and machinery exposure.  In November 1998 he had right ear pain of several days duration which was associated with a sinus infection.  He had a history of chronic sinusitis and seasonal allergies.  He used hearing aids.  On examination he had tympanosclerosis of the right tympanic membrane with some retraction.  His left ear was within normal limits.  The assessments were right otalgia - essentially resolved, deviated nasal septum, sinusitis, and hearing loss.  

VA outpatient treatment (VAOPT) records from March to October 2004 show that in March 2004 the appellant reported having a hearing loss due to heavy artillery exposure during service.  

A request for records of a Dr. K. in January 2006 for records in December 1999 produced a response that the appellant was not seen in that office during that time.  

Records of the Wilson Memorial Regional Medical Center in October 2006 show that the appellant was seen for a 4 to 5 day history of a swollen and inflamed right ear lobe with ear pain and drainage.  He had no hearing loss, no ear trauma, and no recent barotraumas.  He had not had similar symptoms previously.  He had a history of previous ear infections.  The clinical impression was otitis externa and cellulitis of the right ear lobe.  He smoked cigarettes.  

In the appellant's VA Form 9 in March 2007 he reported that his STRs revealed scarring of the right tympanic membrane and that, consequently, his hearing had progressively worsened since his discharge from military service.  Following his military service he had no history of noise exposure.

In January 2011 the Medical Records Coordinator of Tier E.N.T. Associates, P.C. reported that a review of records revealed that the appellant was seen by Dr. K. in 2007.  He was seen only once in the office of Tier E.N.T. Associates and that was in 1998.  As of January 2011 the appellant's records had been purged.  

In January 2011 there was a response to a request for the appellant's records with the New York Army National Guard which indicates that a search for his records at the New York Army National Guard Record Branch and the State Records Center had been done but neither office was able to locate a copy of the appellant's records.  

On VA examination in January 2011 the appellant's STRs were reviewed and it was noted that they did not contain an audiogram at enlistment, but hearing of the whispered voice was 15/15 in each ear.  An audiogram at service discharge revealed normal hearing acuity in each ear.  It was noted that he had a history of inservice noise exposure to artillery weapons, 50 caliber machine guns, and rifle fire.  He had been a gunner and a loader.  Ear protection was not used.  He reported having had no hearing loss, tinnitus, ear disease or vertigo prior to service but he had had swimmer's ear as a child.  He denied noise exposure from recreational or occupational sources prior to service and had no family history of hearing problems.  He claimed that he acquired his hearing loss and tinnitus during his military service.  

The appellant reported that after military service he had worked for a time as a mechanic in a garage and after that as a cab driver.  He first notice his hearing loss when his daughter pointed it out him 20 years ago and the hearing loss had worsened since then.  His hearing loss had interfered with his work as a cab driver in that he had difficulty hearing the speaker in his cab.  He was certain that he had hearing difficulty during military service.  He did not use his hearing aids because the aid for his right ear caused him to have ear infections after using them for about three days.  

The appellant reported having first notice ringing in his ears after service discharge when he was about 35 years of age.  His tinnitus was intermittent.  

Puretone audiometric testing revealed that the Veteran's thresholds, in decibels, in each ear were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
100
95
105
LEFT
45
60
70
85
95

Speech audiometry revealed speech recognition ability was 94 percent in the right ear and 94 percent in the left ear. 

The assessment of the testing was that the appellant had bilateral tinnitus as well as a mixed hearing loss in the right ear and a sensorineural hearing loss in the left ear.  It was noted that there was slightly reduced mobility of the right tympanic membrane but normal mobility of the left tympanic membrane.  It was opined that the current symptom of tinnitus was not at least as likely as not associated "with exposure" during military service.  It was noted that there was no documentation of a complaint or treatment of tinnitus in the STRs.  It was not as likely as not that permanently disabling hearing loss was acquired during military service because his hearing thresholds in both ears at discharge did not meet VA criteria for disability.  

In the portion of the examination report labeled "Diagnosis Section" it was reported that the Veteran had a mixed hearing loss in the right ear and a sensorineural hearing loss in the left ear.  It was also stated that the etiology of the tinnitus could not be determined on the basis of available information without resorting to speculation.  It was further commented that it would be up to the RO to determine, based on all evidence of record, whether further "non-audiological examination" would be needed to determine the etiology of the tinnitus.  

On VA examination in July 2011 the appellant's claim file and medical records were reviewed and it was noted that his hearing of the whispered test had been 15/15 at enlistment and that a discharge audiogram found thresholds of "0" at all tested frequencies.  The appellant felt that he had a hearing loss due to years of field artillery during military service without the use of hearing protection.  During service he had been exposed to field artillery and in close proximity to other heavy equipment, without any hearing protection.  He had retired in 2007 following 42 years of working as a cab driver, and prior to that he had worked as an auto mechanic.  His recreational noise exposure had been to a lawn mower, without hearing protection.  

It was reported that the appellant had had ear infections, with the last episode being between 1993 and 1995.  He had experienced swimmer's ear during childhood.  He had had a cyst removed from behind one ear in approximately 1967 to 1968.  He denied having had any tympanic membrane perforations.  He had a constant sensation of aural fullness in the right ear.  He had had a head injury in the 1950s when he had fallen off a porch.  He denied having vertigo or a familial history of hearing impairment.  He had smoked one pack of cigarettes daily for 50 years.  He reported having first noticed tinnitus 10 to 20 years ago.  He had one to two episodes of tinnitus monthly, lasting just a few minutes and which occurred in each ear but not simultaneously.  

Puretone audiometric testing revealed that the Veteran's thresholds, in decibels, in each ear were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
80
95
95
100
LEFT
50
60
65
90
95

Speech audiometry revealed speech recognition ability was 80 percent in the right ear and 88 percent in the left ear.  

It was noted that tympanometry testing suggested possible Eustachian dysfunction in the right ear but the left ear was normal.  The results of all the diagnostic and clinical tests revealed a mixed hearing loss in the right ear but testing indicated possible eustachian tube dysfunction and a sensorineural hearing loss in the left ear.  It was noted that the appellant hearing was poorer in each ear than average for his age.  It was again reported that the etiology of the tinnitus could not be determined on the basis of the available information without resorting to speculation and that it would be up to the RO to determine, based on all evidence of record, whether further "non-audiological examination" would be needed to determine the etiology of the tinnitus.  

It was reported that the claimed hearing impairment was less likely as not, less than 50/50 probability, caused by or a result of military noise exposure.  This was because while inservice noise exposure was conceded, the appellant also had longstanding noise exposure from civilian occupations, including vehicle noise, road noise, and garage noise.  Since his hearing was normal at service separation in 1962, with excellent threshold levels of "0", his hearing impairment was more likely due to civilian occupational noise exposure.  

With respect to tinnitus, it was reported that the claimed tinnitus was less likely as not, less than 50/50 probability, caused by or a result of military noise exposure because of a lack of evidence during military service, and the time of onset would suggest it was more likely due to normal aging or civilian occupational noise exposure.  

Principles of Service Connection

38 C.F.R. § 3.1(d) provides that a veteran is "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  

The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  

A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Although certain chronic diseases such as sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty, this presumption does not apply to ACDUTRA or INACDUTRA claims.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Board has thoroughly reviewed all the evidence of record.  The Board has an obligation to provide reasons and bases supporting any decision, but there is no need to discuss, in detail, all pieces of evidence on file, or submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant must not assume that the Board has overlooked pieces of evidence which is not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122(2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).   

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The plain language of the regulation reveals that a claimant can establish hearing loss through the use of speech recognition scores or through puretone threshold test results.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (holding that the Secretary's regulatory definition of "hearing disability," as promulgated in § 3.385, was a permissible interpretation of statute authorizing disability payments to veterans for service-connected disabilities). 

In this case the appellant's STRs during his service in the New York Army National Guard, other than his period of ACDUTRA in 1962 and 1963 are not available.  

If a claimant's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that [an appellant] must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, the absence of some STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Although the appellant, like virtually all those who have military service, was exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The appellant and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the appellant was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.  

With respect to inservice acoustic trauma, as with all questions, this must be answered based on evaluation of the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [holding that the Board has the duty to assess the credibility and weight to be given to the evidence].  In this case, the record is devoid of any objective or corroborating evidence of hazardous levels of noise in the performance of appellant's duties during military service.

Moreover, only acoustic trauma sustained during the appellant's approximately six months of ACDUTRA may be considered; and this is significant in light of the history related by the appellant of having been exposed to loud noise during many years of his being in the New York Army National Guard.  

To establish basic eligibility for veterans benefits based on a period of duty as a member of the Army National Guard of any State, a claimant must show either that he was ordered into Federal service by the President of the United States, or that his duty was performed under the provisions of statutes governing active duty for training.  10 U.S.C.A. § 12401; 32 U.S.C.A. §§ 316, 502, 503, 504, 505.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

However, the appellant was not on continuous active duty or ACDUTRA while in the New York Army National Guard.  Thus, to establish service connection it must be shown that the hearing loss is related to his verified period of ACDUTRA while in the New York Army National Guard.  

As to the appellant's statements, the Board must assess the competency and credibility of lay statements regarding inservice or continuous postservice symptoms.  In this regard, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The appellant is competent to attest to his having been exposed to loud noises during service as well as having had diminished hearing loss after service, although in the absence of audiometric testing he is not competent to attest the any such diminution in hearing acuity met the standards set forth in 38 C.F.R. § 3.385 to establish a hearing loss by VA standards.  Moreover, the Board notes that beginning in 1997 audiometric testing of the appellant's hearing acuity showed that he met the criteria for hearing loss under 38 C.F.R. § 3.385.  Thus, the credibility of his statements and testimony must be weighed.  

In substance, the 2011 official examiners opined, even after noting the history related by the appellant of exposure to loud noise during the period of recognized military service, that the current bilateral hearing loss is unrelated to the appellant's military service due to the passage of time without corroborating evidence of pathology other an postservice ear infections, particularly in light of the audiometric testing in January 1963 which found no hearing loss in either at any tested frequency.  

As noted above, the absence of corroborating contemporary clinical records is only one factor, and may not be the determinative factor, in assessing credibility.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the appellant has not reported that he was given a diagnosis during service of any hearing loss, or a diagnosis within one year of service discharge in 1963 of a sensorineural hearing loss (the 2nd circumstance under Jandreau), even though the one-year presumption for service connection for a chronic disease is not applicable when, as in the case, the only period of service was merely ACDUTRA and not active military service.  Specifically, the one-year presumptive period for manifestation of a sensorineural hearing loss as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 does not apply to the recognized period of ACDUTRA as member of the New York Army National Guard because no disability was incurred during a period of ACDUTRA to confer status as a "veteran" for such a period of active service to evoke the one-year presumption.  38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.1(d) and 3.6(a).  

Also, the appellant has not described symptoms supported by a later diagnosis of inservice incurrence of hearing loss, or manifestation of a sensorineural hearing loss within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  

"Conductive hearing loss is caused by problems in the external or middle ear, which often include ear infections or obstructions such as earwax.  The Merck Manual § 8 at 781-83 (18th ed.2006) (hereinafter "Merck Manual"). [] Unlike conductive hearing loss, which results from a problem in the middle or outer ear, sensorineural hearing loss results from lesions of the inner ear or auditory nerve.  Merck Manual at 781.  In addition, whereas conductive hearing loss is often caused by ear infections or obstructions, sensorineural hearing loss is often caused by acoustic trauma or repeated exposure to loud noise.  Id. at 782-83."  Boggs v. Peake, 520 F.3d 1330, 1332 - 33 (Fed. Cir. 2008).  

If the record shows evidence of inservice acoustic trauma and inservice audiometric results indicate an upward shift in tested thresholds, and if postservice audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the postservice findings to inservice injury, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by the results of audiometric testing during a claimant's period of active military service.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service even when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in, or if pre-existing service aggravated during, service.  The determination depends on a review of all the evidence of record including that pertinent to service.  Hensley, 5 Vet. App. at 159-60. 

Here, unlike in Hensley, Id., there is no upward shift of auditory thresholds on the basis of inservice audiometric testing.  Equally important, audiometric testing at discharge from military service did not establish that the Veteran then had a hearing loss by VA standards, or in fact any hearing loss.  

The STRs are negative for either hearing loss.  It is undisputed that the earliest contemporaneous evidence of any kind, medical or lay, as to hearing loss post-dates the appellant discharge from ACDUTRA by several decades.  

The appellant's belief and statements of the onset of chronic bilateral hearing loss  beginning during his ACDUTRA, even when considered with the evidence of scarring of the right tympanic membrane at the January 1963 discharge examination, cannot be given significant probative weight when it is considered with the absence of corroborating medical or contemporaneous lay evidence of continuous symptomatology after service, the evidence of postservice exposure to noise, the evidence of postservice ear infections which includes a history which he has related of having had his ears lanced in 1965, and the normal audiometric testing at service discharge.  Also significant is the history he related at the January 2011 examination of his daughter first pointing out his hearing loss 20 years earlier which would antedate a hearing loss to only about 1991.  Similarly, he has at times essentially alleged that his hearing loss and tinnitus began at the same time, i.e., during service.  However, at the examinations in 2011 he related histories which would antedate his tinnitus to only the 1990s, a point in time decades after his ACDUTRA terminated and after his postservice ear infections.  

In choosing between the two histories related by the appellant, the Board finds that the appellant's statement of the onset of chronic bilateral hearing loss beginning in about the 1990s should be given greater probative weight than his belief of inservice acoustic trauma as the cause of his hearing loss particularly when considered with the absence of corroborating medical or contemporaneous lay evidence of continuous symptomatology after service; his history of postservice ear infections which antedate the earliest audiometric evidence of hearing loss; his postservice exposure to loud noise as shown in the 2011 VA examination reports; and his not having filed a claim until January 2006, almost a decade after his earliest postservice audiogram revealed a hearing loss.  

Thus, the Board concludes that the appellant's current bilateral hearing loss is not of service origin and that a hearing loss is not shown until about 30 years after service discharge from his ACDUTRA service in February 1963.  

Accordingly, service connection for bilateral hearing loss is not warranted.  This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

In Charles v. Principi, 16 Vet. App. 370 (2002), the U.S. Court of Appeals for Veterans Claims determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  

In the March 2012 Informal Hearing Presentation the appellant's service representative pointed out that the January 2011 and the July 2011 VA examinations each stated that the etiology of the appellant's current tinnitus could not be determined without a resort to speculation.  Yet, the July 2011 VA examiner went on to render a negative medical opinion that tinnitus was less likely as not, less than 50/50 probability, caused by or a result of military noise exposure because of a lack of evidence during military service, and the time of onset would suggest it was more likely due to normal aging or civilian occupational noise exposure.  

The service representative averred that these contradictory opinions in the report of the July 2011 examination rendered the examination inadequate for the purpose of adjudicating the claim of service connection for tinnitus.  The Board agrees and finds that the claim file should be returned to the July 2011 VA examiner for clarification.  

"[B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

An ambiguous statement about the need for further information may require clarification and further development.  Daves v. Nicholson, 21 Vet. App. 46 (2007) and Green v. Derwinski, 1 Vet. App. 121 (1991).  An examiner should clearly identify precisely what facts cannot be determined.  If an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the July 2011 VA examiner for the purpose of clarifying whether the record is sufficient for the purpose of rendering an informed opinion as to the etiology of the claimed tinnitus.  

The examiner should be requested to clarify the contradictory comments in the July 2011 VA examination report, i.e., that the etiology of the appellant's tinnitus could not be determined on the basis of the available evidence without resorting to speculation, versus the negative tinnitus etiology opinion that was rendered in the examination report.  

If the etiology of the appellant's tinnitus cannot be determined, without resorting to speculation, on the basis of the available evidence the examiner should be requested to clarify what other information is needed in order to render an opinion which does not resort to speculation.  

If additional information, evidence or examination is needed before an informed opinion, which does not resort to speculation, can be rendered, the appropriate action(s) should be taken to obtain such information or evidence and associate it with the claim file, and then return the claim file to the July 2011 VA examiner for a definitive and informed opinion as to the etiology of the appellant's tinnitus.  

2.  Thereafter, readjudicated the claim for service connection for tinnitus.  If the determination remains unfavorable to the appellant, he and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


